           Case 1:17-cr-00043-DB Document 35 Filed 01/03/19 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT

                     DISTRICT OF UTAH, NORTHERN DIVISION


 United States of America,

                 Plaintiff,                     Order to Continue Jury Trial

 v.
                                                     Case No. 1:17-CR-043
 Elet Neilson,
                                                       Judge Dee Benson
                 Defendant.



      Based on the Stipulated Motion to Continue filed by Ms. Neilson, and for

good cause appearing, the court makes the following findings:

      1.      Defendant first appeared on August 16, 2017 for an initial appearance

              on the indictment. The jury trial was scheduled for October 23, 2017,

              which was within the 70-day time period.

      2.      On October 5, 2017, Defendant filed a motion to continue. The court

              granted the motion, continued trial to January 23, 2018, and ordered

              all time excluded under the Speedy Trial Act.

      3.      On January 3, 2018, Defendant filed a second motion to continue. The

              court granted the motion, continued trial to May 21, 2018, and ordered

              all time excluded under the Speedy Trial Act.

      4.      On May 14, 2018, Defendant filed a third motion to continue. The court


                                          1
     Case 1:17-cr-00043-DB Document 35 Filed 01/03/19 Page 2 of 4




        granted the motion, continued trial to September 24, 2018, and ordered

        all time excluded under the Speedy Trial Act.

5.      On September 17, 2018, Defendant filed a fourth motion to continue.

        The court granted the motion, continued trial to January 7, 2019, and

        ordered all time excluded under the Speedy Trial Act.

6.      Defendant has moved to continue trial pursuant to 18 U.S.C. §§

        3161(h)(7)(b)(i) and (iv). This is the fifth request to continue trial in

        this matter.

7.      Defendant requests a 120-day continuance.

8.      Specifically, defendant has alleged that a continuance is necessary

        because failure to grant a continuance would result in a miscarriage of

        justice and would deny the defendant the reasonable time necessary

        for effective preparation, taking into account the exercise of due

        diligence.

9.      The facts that support this allegation include the following: the case

        involves allegations of drug diversion by a health professional and

        unusual and complex scientific and legal issues; the defense needs

        additional time to review genetic sequencing data generated by the

        Centers for Disease Control and Prevention; the defense estimates it

        will take at least one hundred twenty days to receive the data and

        consult an expert.


                                       2
           Case 1:17-cr-00043-DB Document 35 Filed 01/03/19 Page 3 of 4




      10.     Defendant is on pretrial release.

      11.     Counsel for plaintiff, Assistant United States Attorneys Vernon G.

              Stejskal and Stewart M. Young, were contacted and stipulated to the

              proposed continuance.

      12.     There are no other defendants.

      Based on the foregoing findings, the court concludes that failure to grant a

continuance would result in a miscarriage of justice and would deny the defendant

the reasonable time necessary for effective preparation, taking into account the

exercise of due diligence. Therefore, the ends of justice served by such a continuance

outweigh the best interests of the public and the defendant in a speedy trial.

      It is hereby ordered that the three-day jury trial previously scheduled to

begin on January 9, 2019, is continued to the 6th day of May, 2019, at 8:30 a.m. The

time between the filing of Defendant’s Stipulated Motion to Continue and the new

trial date set forth above is excluded from speedy trial computations for good cause.

The Court enters the following amended scheduling order:

      1.      Pretrial motion are due March 25, 2019.

      2.      The parties’ plea agreement deadline is April 29, 2019.

      3.      Proposed voir dire and jury instructions are due April 29, 2019.




                                           3
  Case 1:17-cr-00043-DB Document 35 Filed 01/03/19 Page 4 of 4




Dated this 3rd day of January, 2019.




                                BY THE COURT:

                                ____________________________________
                                Dee Benson
                                Senior United States District Judge




                                   4
